Per curiam.
This disciplinary matter is before the court on the unanimous recommendation of the review panel that the Respondent, Eddie S. Castleberry, be disbarred from the practice of law in this state for his violation of Standard 44 of Bar Rule 4-102 (d) (wilful abandonment or disregard of a client matter). We agree with the findings, conclusion, and recommendation of the review panel, and order Castleberry disbarred.
Although personally served with the State Bar’s Formal Complaint charging him with violating Standard 44, Castleberry failed to file an answer. The special master issued findings of fact based on Castleberry’s default as follows. See Bar Rule 4-212 (a). Castleberry agreed to represent a client in his appeal of his conviction of violating the Georgia Controlled Substances Act, and the client’s family paid Castleberry $7,000 for that purpose. Castleberry filed a Notice of Appeal, but failed to file a brief and enumerations of error on the client’s behalf as required in the Court of Appeals. Subsequently, the Court of Appeals dismissed the client’s appeal for failure to timely file a brief and enumerations of error. The special master concluded that Castleberry’s conduct constituted a violation of Standard 44 of Bar Rule 4-102 (d), and that by his conduct, Castleberry caused his client to lose his right of appeal. The special master recommended disbarment, and the unanimous review panel adopted the special master’s findings, conclusion, and recommendation.
We have reviewed the record and agree with the review panel’s recommendation. Accordingly, Eddie S. Castleberry is disbarred from the practice of law in this state. He is reminded of his duties under *403Bar Rule 4-219 (c) (1) and (2).1
Decided September 15, 1997.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.


 Castleberry is currently under suspension, this Court having accepted his petition for voluntary suspension of his license pending the termination of appeals from his convictions in federal court on five counts of an indictment charging him with violations of Sections 2 and 1951 of Title 18 of the United States Code, which convictions Castleberry admitted constitute violations of Standard 66 of Bar Rule 4-102 (d), subjecting him to the provisions of Bar Rule 4-106. In the Matter of Eddie S. Castleberry, 267 Ga. 50 (475 SE2d 912) (1996).